Citation Nr: 1230972	
Decision Date: 09/10/12    Archive Date: 09/19/12

DOCKET NO.  09-20 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury (TBI).


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2004 to June 2008.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which in pertinent part, granted service connection for TBI and assigned a 10 percent disability rating, effective June 29, 2008.  

In a January 2011 decision, the Board, in pertinent part, remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained.

2.  The Veteran's cognitive dysfunction has not been manifested by a level of severity higher than "1" for any facet due to cognitive impairment and subjective symptoms without distinct diagnoses of cognitive impairment.

3.  The Veteran's degree of diagnosis of emotional/behavioral dysfunction has been separately evaluated under 38 C.F.R. § 4.130 pursuant to his service-connected posttraumatic stress disorder (PTSD) in the January 2011 Board decision.

4.  The competent and probative evidence of record does not show the Veteran has a separate physical dysfunction associated with TBI that warrants evaluation under an appropriate diagnostic code.  


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 percent for TBI have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.124, 4.126, 4.130, Diagnostic Codes 8045-9304 (2007 & 2011).     





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, a June 2008 letter included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  

The Board finds that the VCAA notice requirements have been satisfied by the June 2008 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

The claim on appeal arises from the Veteran's disagreement with the initial 10 percent disability rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has interpreted, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003.  

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records from July 2008 to July 2010 and December 2010 to April 2012, and the following VA examination reports: August 2008 (TBI), August 2008 (general medical), August 2008 (PTSD), September 2009 (PTSD), January 2011 (TBI), and a VA Disability Benefits Questionnaire (DBQ) examination for TBI in March 2012.  The VA examiners reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board notes that the VA examination reports are probative with regard to the nature and severity of the service-connected disability on appeal.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Disability Rating Legal Criteria 

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  

When entitlement to compensation has been established and a higher initial evaluation is at issue, the level of disability at the time entitlement arose is of primary concern.  Consideration must also be given to a longitudinal picture of a veteran's disability to determine if the assignment of separate ratings for separate periods of time, a practice known as "staged" ratings, is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

Analysis 

In a June 2009 substantive appeal, via a VA Form 9, the Veteran reported that his disability rating for TBI should be raised to 30 percent because he still has three to four headaches a week, his memory is not getting any better, and concentration is limited.

Under the current rating criteria for neurological conditions and convulsive disorders and mental disorders, the service-connected TBI is evaluated at 10 percent disabling.  See 38 C.F.R. §§ 4.124a, 4.130, Diagnostic Codes 8045-9304 (2007 & 2011).   

Effective October 23, 2008, VA amended the criteria for rating residuals of TBI, or more specifically, neurological and convulsive disorders, under Diagnostic Code 8045.  73 Fed. Reg. 54,693, 54,708 (September 23, 2008).  This amendment applies to applications received by VA on or after October 23, 2008.  A veteran whose residuals of TBI rated under a version of Diagnostic Code 8045 prior to the amendment, however, may request review under the amended criteria irrespective of whether his or her disability has worsened since the last review.  See 38 C.F.R. § 4.124a (2011).

In this case, even though the Veteran did not make a specific request to this effect, the RO reviewed the Veteran's claim under the amended criteria in a May 2012 supplemental statement of the case (SSOC).  As a result, the Board will address the claim on appeal under the applicable regulations prior to and as of October 23, 2008.

	1.  Previous Regulation 

Under the previous regulation, Diagnostic Code 8045 provides for the evaluation of brain disease due to trauma.  38 C.F.R. § 4.124a (2007).  Purely neurological disabilities, such as hemiplegia, epileptiform seizures, facial nerve paralysis, etc., following trauma to the brain, will be rated under the diagnostic codes specifically dealing with such disabilities, with citation of a hyphenated diagnostic code.   Id.  Purely subjective complaints such as headache, dizziness, insomnia, etc., recognized as symptomatic of brain trauma will be rated 10 percent and no more under Diagnostic Code 9304 (dementia due to head trauma).  Id.  This 10 percent rating will not be combined with any other rating for a disability due to brain trauma.  Ratings in excess of 10 percent for brain disease due to trauma under Diagnostic Code 9304 are not assignable in the absence of a diagnosis of multi-infarct dementia associated with brain trauma.  Id.

After a full review of the lay and medical evidence of record, the Board finds that an initial disability rating in excess of 10 percent for TBI is not warranted for any period under the applicable regulations in effect prior to October 23, 2008.  The evidence of record shows the Veteran was already in receipt of the highest assignable disability rating under Diagnostic Codes 8045-9304 for purely subjective complaints of headaches, and the evidence of record did not indicate, nor did the Veteran assert having, any diagnosis of multi-infarct dementia as a consequence of brain trauma to warrant a disability rating in excess of 10 percent is not available under Diagnostic Code 9304.

	2.  Amended Regulation 

Under the amended regulation, Diagnostic Code 8045 provides for the evaluation of residuals of TBI under three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  See 38 C.F.R. § 4.124a (2011). 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  'Executive functions' are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are evaluated under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, may be separately evaluated even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  Id.

Emotional/behavioral dysfunction is evaluated under 38 C.F.R. § 4.130 (schedule of ratings for mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, they are to evaluate emotional/behavioral symptoms are evaluated under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Physical (including neurological) dysfunction, based on the following list, is evaluated under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.  This list does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, they are to be separately evaluated under the most appropriate diagnostic code, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under 38 C.F.R. § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

The need for special monthly compensation, for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance 9including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc., should be considered.  Id.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified," as outlined below, contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  However, not every facet has every level of severity.  A 100 percent evaluation is assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation based on the level of the highest facet is assigned as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  Id.

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" provides as follows: 

	1.  Memory, Attention, Concentration, Executive Functions:

0:  No complaints of impairment of memory, attention, concentration, or executive functions.

1:  A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

2:  Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

3:  Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

Total:  Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.

	2.  Judgment

0:  Normal

1:  Mildly impaired judgment.  For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

2:  Moderately impaired judgment.  For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.

3:  Moderately severely impaired judgment.  For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

Total:  Severely impaired judgment.  For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.  For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.

	3.  Social Interaction

0:  Social interaction is routinely appropriate.

1:  Social interaction is occasionally inappropriate.

2:  Social interaction is frequently inappropriate.

3:  Social interaction is inappropriate most or all of the time.

	4.  Orientation

0:  Always oriented to person, time, place, and situation.

1:  Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

2:  Occasionally disoriented to two of the four aspects of orientation or often disoriented to one aspect of orientation.

3:  Often disoriented to two or more of the four aspects of orientation.

Total:  Consistently disoriented to two or more of the four aspects of orientation.

	5.  Motor Activity (with intact motor and sensory system)

0:  Motor activity normal.

1:  Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

2:  Motor activity mildly decreased or with moderate slowing due to apraxia.

3:  Motor activity moderately decreased due to apraxia.

Total:  Motor activity severely decreased due to apraxia.

	6.  Visual Space Orientation

0:  Normal.

1:  Mildly impaired.  Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions.  Is able to use assistive devices such as global positioning system (GPS).

2:  Moderately impaired.  Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance.  Has difficulty using assistive devices such as GPS.  

3:  Moderately severely impaired.  Gets lost even in familiar surroundings, unable to use assistive devices such as GPS.

Total:  Severely impaired.  May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

	7.  Subjective Symptoms

0:  Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples are: mild or occasional headaches, mild anxiety.

1:  Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.

2:  Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships.  Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

	8.  Neurobehavioral Effects

0:  One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction.  Examples of neurobehavioral effects are: irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability.  Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.

1:  One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.

2:  One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.

3:  One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.  

	9.  Communication

0:  Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.

1:  Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired.  Can communicate complex ideas.

2:  Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time.  Can generally communicate complex ideas.

3:  Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time.  May rely on gestures or other alternative modes of communication.  Able to communicate basic needs.

Total:  Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both.  Unable to communicate basic needs.  

	10.  Consciousness

Total:  Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.

After a full review of the lay and medical evidence of record, the Board finds that an initial disability rating in excess of 10 percent for TBI is not warranted for any period under the amended regulations effective October 23, 2008.  

With regard to cognitive impairment and subjective symptoms without distinct diagnoses of cognitive impairment, a level of severity higher than "1" for the Memory, Attention, Concentration, Executive Functions facet is not warranted during the appeal period.  The Board acknowledges that the evidence of record shows objective testing of mildly impaired recent and immediate memory at the August 2008 VA PTSD examination, as well as mildly impaired remote memory and moderately impaired recent and immediate memory at the September 2009 VA PTSD examination.  In light of these findings upon objective testing, the Veteran's symptomatology of impaired memory is currently contemplated and associated with his assigned disability rating for PTSD, as further discussed below.

With regard to the remaining criteria for this facet, the evidence of record shows the Veteran's reported difficulty with concentration and attention at the August 2008 VA PTSD examination and October 2008 and December 2010 VA outpatient treatment sessions.  In an August 2009 VA outpatient neuropsychology consultation report, the examining physician concluded that the Veteran's ongoing psychological symptoms undermine his attention and concentration which in turn affects his ability to process new information, retain that information, and retrieve the same information when it is needed.  He further stated the Veteran's psychological symptoms affect executive functions by increasing emotional lability, resulting in deterioration in motivation, and heightened irritability and frustration.  This interaction between cognitive and emotional symptoms directly contributes to difficulty in making shifts in attention and adjusting his ongoing behavior in the face of changing circumstances.  Moreover, VA outpatient treatment records note the Veteran's alcohol use is a major contributing factor to his concentration problems in December 2010, and his concentration was noted as adequate in May 2010 and July 2010.  

Nonetheless, upon objective testing of the Veteran's attention and concentration, the August 2008 VA general medical examiner acknowledged the Veteran's occasional confusion, but noted there was no slowness of thought or decreased attention span, and the Veteran was able to do serial 7s and spell a word forward and backward at the September 2009 VA PTSD examination.  As a result, the Board finds that the Veteran's subjective complaints and examining physicians' observations regarding the Veteran's attention and concentration without objective testing are consistent with a level of severity of "1."  The evidence of record does not show objective evidence on testing of impaired attention, concentration, or executive functions resulting in functional impairment. 

A level of severity higher than "1" for the Judgment facet has not been shown by the evidence of record during the appeal period.  The March 2012 VA examiner characterized the Veteran's judgment as normal, and the August 2008 and September 2009 VA PTSD examiners reported the Veteran understands the outcome of behavior.  VA outpatient treatment records documented the Veteran's judgment as good/preserved in September 2008, intact in May 2010, and good in February 2009, March 2009, May 2011, and October 2011; fair to good in July 2008 and fair/good in May 2010 and July 2010; and fair in June 2010.  However, at a July 2009 VA outpatient treatment session, the physician noted the Veteran had fair-poor judgment about making changes in drinking.  Similarly, an April 2011 VA outpatient treating physician documented the Veteran is generally dismissive of most issues including his ethyl alcohol (ETOH) and legal issues with poor insight and judgment into his ETOH and concern about general mental health.  As a result, the Board finds these reported assessments of the Veteran's judgment are consistent with a level of severity of "1," which indicates mildly impaired judgment.  The evidence of record does not show the Veteran has moderately impaired judgment, moderately severely impaired judgment, or severely impaired judgment.

A level of severity higher than "1" for the Social Interaction facet has not been indicated by the evidence of record during the appeal period.  Although the most recent March 2012 VA examiner's assessed the Veteran's social interaction as routinely appropriate, the August 2008 VA PTSD examiner noted the Veteran suffers primarily from social impairment due to social isolation, excessive alcohol consumption on days off, and distance from his mother who is his closest family member.  Pursuant to a July 2008 VA outpatient treatment session, the treating physician noted the Veteran has one close friend who he sees two to three times per week.  Additionally, the Veteran informed the August 2008 VA PTSD examiner that he keeps in touch with one friend from high school and has little tolerance for people in general, and in the June 2009 substantive appeal, he reported that he cannot really attain and retain any significant relationships with people.  Shortly thereafter, he informed the September 2009 VA PTSD examiner that he has one close friend who he can talk with, the relationship with his mother over the past year has been "steady in that she learned how to deal with him and his issues," and has a longstanding lack of relationship with his father.  He further noted that he previously had more friends but believes he lost friends over the past year due to his anger issues and inability to trust people, and that he has limited social activities in public places due to his concerns with becoming irritated and angry.  As a result, the Board finds that the Veteran's degree of social interaction is consistent with a level of severity of "1," which describes social interaction as occasionally inappropriate; however, the evidence of record does not show the Veteran's social interaction is frequently inappropriate or inappropriate most or all of the time.   

A level of severity higher than "0" for the Orientation facet is not evident during the appeal period.  The Veteran was documented as oriented to person, time, and place at VA outpatient treatment sessions in July 2008, February 2009, and June 2010, and at the August 2008 VA general medical examination and September 2009 VA PTSD examination.  The March 2012 VA examiner and VA outpatient treating physicians in August 2009, May 2010, and July 2010 further noted the Veteran's orientation to situation.  Moreover, the Veteran did not report any complaints regarding orientation.  As a result, the Board finds the Veteran's assessments of orientation during the appeal period are consistent with a level of severity of "0," which denotes always oriented to person, time, place, and situation.  The evidence of record does not show the Veteran has been disoriented to one or more of the four aspects of orientation on any basis.   

A level of severity higher than "0" for the Motor Activity facet has not been shown by the evidence during the appeal period.  The Veteran's motor activity was documented as normal by the March 2012 VA examiner, and the August 2008 VA general medical examiner reported there was no gross motor deficit.  VA outpatient treatment records revealed the Veteran's motor activity was normal in February 2009, March 2009, May 2011, and October 2011; there were no focal motor deficits in July 2008; and there were no motor complaints after review of the neurosystem in February 2009, December 2010, June 2011, and October 2011.  Additionally, the Veteran did not report any complaints regarding motor activity.  As a result, the Board finds the Veteran exhibited normal motor activity consistent with a level of severity of "0," and the evidence of record does not indicate the Veteran's motor activity was affected by any degree of apraxia. 

A level of severity higher than "0" for the Visual Spatial Orientation facet is not evident during the appeal period since the evidence of record does not suggest, nor does the Veteran assert, that such is impaired to any degree.  In fact, the March 2012 VA examiner marked the Veteran's visual spatial orientation as normal. 

A level of severity higher than "0" for the Subjective Symptoms facet and the Neurobehavioral Affects facet has not been shown by the evidence during the appeal period.  The Board acknowledges the Veteran's multiple complaints of headaches and sensitivity to light, as documented in October 2008 and December 2010 VA outpatient treatment records, August 2009 VA outpatient neuropsychology consultation report, March 2012 VA examination report, August 2008 VA general medical examination report, and June 2009 substantive appeal.  The Veteran also reported moderate vision problems, blurring, and trouble seeing at the October 2008 VA outpatient treatment session.  

Additionally, the Veteran informed the September 2009 VA PTSD examiner of becoming easily angered in which he verbally strikes out at people and will often strike inanimate objects, and pursuant to the October 2008 VA outpatient treatment session noted mild fatigue, very severe feeling of anxious or tense, and severe irritability and easily annoyed.  VA outpatient examining physicians noted TBI contributes to mood instability in December 2008, and the Veteran was somewhat irritable at times but able to appropriately respond in October 2011.  The September 2009 VA PTSD examiner marked "yes" for the Veteran having inappropriate behavior and cited to the examples reported by the Veteran noted above.  The August 2008 VA general medical examiner reported the Veteran is easily frustrated and irritated, could be easily angered, and usually anxious.  

The Veteran made no assertions, nor were there objective findings, that his complaints of headaches, sensitivity to light, and vision problems interfered with his work, activities of daily living, or close relationships, or that documented notations of irritability, frustration, and anxiety interfered with workplace or social interaction.  As a result, the Board finds that the Veteran's subjective complaints and neurobehavioral affects are consistent with a level of severity of "0."  The evidence of record does not show three or more subjective symptoms that mildly interfere with work, instrumental activities of daily living, or work, family, or other close relationships, and does not show one or more neurobehavioral effects that interfere with workplace or social interaction.   

A level of severity higher than "0" for the Communication facet has not been shown by the evidence during the appeal period.  Although the September 2009 VA PTSD examiner described the Veteran's speech as impoverished and slow, the Veteran's speech was characterized in VA outpatient treatment records as clear and coherent in July 2008, normal in September 2008, December 2008, March 2009, May 2011, and October 2011, as well as normal rate, rhythm, and volume in July 2009, May 2010, and June 2010.  The August 2008 VA general medical examiner reported the Veteran has no difficulty in understanding directions, using the written language, or comprehending written words, and there was no delayed reaction time.  The August 2008 VA PTSD examiner characterized the Veteran's speech as spontaneous, clear, and coherent and the Veteran was able to interpret proverbs appropriately.  Most recently, the March 2012 VA examiner noted the Veteran was able to communicate by and comprehend spoken and written language.  Moreover, the Veteran made no complaints with regard to his degree of communication.  As a result, the Board finds the overall clinical picture of the Veteran's communication during the appeal period is more consistent with a level of severity of "0," which indicates the ability to communicate by and comprehend spoken and written language.  The evidence of record does not demonstrate occasional impairment or the inability to communication on any basis.

A "total" level of severity for the Consciousness facet, which indicates a persistently altered state of consciousness, has not been indicated by the evidence of record or by the Veteran during the appeal period.  In fact, the March 2012 VA examiner documented the Veteran's consciousness as normal.  

Upon review of the severity levels assigned for each facet under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table for the Veteran's cognitive dysfunction, the Board finds that a severity level higher than "1" has not been assigned, thus the currently assigned 10 percent disability rating appropriately reflects the highest severity level of "1" assigned for the following facets: Memory, Judgment, Social Interaction, and Subjective Symptoms to include headaches, light sensitivity, and vision problems.  See 38 C.F.R. § 4.124a (2011).

With regard to emotional/behavioral dysfunction associated with TBI, a separate evaluation has been assigned for the PTSD.  The Veteran's service-connected PTSD is currently assigned at 30 percent disabling, effective June 29, 2008, and at 50 percent disabling, effective September 2, 2009.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Since the Veteran has a diagnosis of a mental disorder, the extent of his emotional/behavioral dysfunction is evaluated under the rating criteria for mental disorders under 38 C.F.R. § 4.130.  In the January 2011 decision, the Board adjudicated entitlement to a higher initial disability rating for PTSD for the applicable appeal periods; therefore, no further discussion is warranted for the service-connected PTSD in this decision.  

With regard to physical (including neurological) dysfunction associated with TBI, the March 2012 VA examiner listed concussion as the only diagnosed residual attributable to TBI.  The Board notes that the Veteran's diagnosis of concussion is currently contemplated in the service-connected TBI and evaluated under the same applicable diagnostic codes.  At the August 2008 VA examination for TBI, the examiner noted the Veteran had no problems with erectile dysfunction, sound, sense of taste or smell, or an oral or dental problem; there were no sensory changes, such as numbness or paresthesias, or episodes of seizures; and the Veteran denied tinnitus.  The August 2008 VA general medical examiner marked no objective findings for dizziness, vertigo, weakness, or paralysis.  Review of the neurological system at VA outpatient treatment sessions revealed no sensory complaints or deficits in July 2008, February 2009, December 2010, June 2011, and October 2011.  Moreover, the Board acknowledges that when the Veteran filed his claim of service connection for TBI, he also requested service connection for left knee and lumbar spine disorders; however, those disorders were not attributed to TBI by the Veteran at the August 2008 VA general medical examination, by the medical evidence of record during the appeal period, or by the RO in the September 2008 rating decision.  As a result, the Board finds the evidence record does not show the Veteran has a separate physical dysfunction associated with TBI that warrants evaluation under the appropriate diagnostic code.  



Additional Considerations

The Board finds that review of the lay and medical evidence of record does not demonstrate the Veteran's need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance, being housebound, etc.  See 38 C.F.R. § 4.12a (2011).

The Board has considered the reported history of symptomatology regarding TBI by the Veteran and acknowledges that he is competent to report such symptoms because this requires only personal knowledge as it comes through ones senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not, however, competent to identify a specific level of the disability on appeal according to the appropriate diagnostic codes.  In this case, such competent evidence concerning the nature and extent of TBI has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints and increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).

The Board notes that neither the Veteran nor the evidence of record raises the issue of a total disability rating based on individual unemployability due to TBI.  In fact, at the March 2012 VA examination, the Veteran referred to being, as he believed, regarded as a good worker in his employment.  The August 2008 VA PTSD examiner documented that the Veteran's residual conditions attributable to a TBI injury do not impact the ability to work.  The August 2008 VA general medical examiner noted the Veteran's employment as a guard at a hotel since June 2008, and a January 2011 VA examiner reported the Veteran was unemployed for one to two years due to being a student.  Moreover, multiple VA outpatient treatment records documented the Veteran's employment as a security guard and attendance at school for health information technology.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

Lastly, the Board has considered whether referral for an extra-schedular evaluation is warranted for TBI.  In exceptional cases an extra-schedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. 

In this case, the Board finds that the schedular rating criteria adequately contemplate and describe the symptoms and impairment caused by TBI.  A rating in excess of the 10 percent disability rating currently assigned is provided for certain manifestations of the service-connected disability at issue, but the medical evidence reflect that those manifestations are not present in this case.  There is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards.  For these reasons, referral for extra-schedular consideration for the service-connected disability on appeal is not required.

As a result, the Board finds that a preponderance of the evidence is against an initial disability rating in excess of 10 percent for TBI for any period.  38 C.F.R. §§ 4.3, 4.7.


ORDER

An initial disability rating in excess of 10 percent for TBI is denied.  


____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


